Citation Nr: 0730401	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-32 704	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This case was remanded by the 
Board for additional development in October 2005.


FINDINGS OF FACT

1.  The veteran does not have type II diabetes mellitus that 
is related to his military service.

2.  The veteran does not have hypothyroidism that is related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have type II diabetes that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have hypothyroidism that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2003 
and July 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran identify any additional information or evidence he 
wanted so that the RO could obtain it on his behalf.  The RO 
also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and exhausted attempts to verify claimed exposure to 
herbicide agents at the time and place claimed.  In written 
correspondence dated in July 2006, the veteran stated that he 
had no other information or evidence to give VA to 
substantiate his claims.  VA has no duty to inform or assist 
that was unmet.

The veteran has been diagnosed with diabetes mellitus, type 
II, and with hypothyroidism, both of which he contends are 
secondary to exposure to herbicide agents while serving at 
Ft. Benning, Georgia.  The record shows that the veteran 
served at Ft. Knox, Kentucky, Ft. Benning, and 141/2 months in 
Germany, which is consistent with the veteran's DD-214, 
Report of Transfer or Discharge.  The record does not show 
any service in the Republic of Vietnam.  

The veteran's service medical records (SMRs) are of record, 
and they contain no reference to any diagnosis or treatment 
regarding any diabetes or any thyroid complaint.  
Notwithstanding the veteran's contention that he was not 
given a separation physical examination, a copy of the report 
of a December 1964 separation examination is of record, and 
it shows no complaints or abnormalities related to the 
diabetes or the thyroid gland.  

Of record are treatment notes from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee, and private treatment 
records from Pineville Community Hospital in Pineville, 
Tennessee, and Baptist Regional Medical Center in Corbin, 
Kentucky.  A July 1995 admission note from Baptist Regional 
relating to recurrent chest pains indicates recent onset 
diabetes with no thyroid problems.  An August 2002 treatment 
record from VAMC Mountain Home lists diagnoses of diabetes 
and hypothyroidism.  None of the medical records of record 
address the etiology of either of these diagnosed disorders.  
The veteran's original application, received in August 2002, 
claims that both of these disabilities first began in 1995.  

At a March 2005 hearing before the undersigned Veterans Law 
Judge, the veteran contended that he was exposed to 
herbicides while serving at Ft. Benning, Georgia between 
April 19, 1963, to February 6, 1965.  He testified that he 
underwent chemical warfare training there, and also witnessed 
helicopters, from a distance, that were spraying what he 
believed were herbicides.  He further testified that he had 
been sick since about 1980, and had to quit work altogether 
in 1986.  

Prior to the Board's remand the RO had queried the National 
Personnel Records Center (NPRC), asking them to furnish any 
records showing exposure to herbicides.  NPRC responded that 
there were no records of exposure to herbicides.  On remand, 
in compliance with the Board's remand orders, the agency of 
original jurisdiction (AOJ) queried the Environmental 
Management Division at Ft. Benning, asking whether herbicides 
containing the chemicals listed at 38 C.F.R. § 3.307(a)(6) 
(2004), which were listed in an attachment to the letter, 
were used at Ft. Benning during the period April 19, 1963 
through February 6, 1965.  The Chief of Environmental 
Management Division of the Directorate of Public Works at Ft. 
Benning responded in January 2007 that there were no such 
records of herbicide usage during that period, and that any 
further search efforts would prove futile.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include type II 
diabetes, but not hypothyroidism.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to the 
contrary.  Id.  Here, there is no evidence or claim that the 
veteran served in the Republic of Vietnam, and service 
connection for any disease based on presumptive exposure to 
these herbicide agents in Vietnam therefore is not warranted.  

Notwithstanding the foregoing presumption, which arose out of 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection for a disability with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorder.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, such 
proof of actual direct causation still requires evidence of 
exposure to an herbicide before a determination can be made 
that there was direct causation.

Here, there is no competent evidence of record that the 
veteran was ever exposed to the herbicides that have been 
shown to have caused the diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents, which includes the veteran's diagnosed type 
II diabetes mellitus.  As noted, the veteran claimed exposure 
to herbicides while serving at Ft. Benning, but the 
authoritative office there has stated that there is no record 
that such chemicals were used during the time that the 
veteran was assigned to Ft. Benning.  Thus, there is no 
competent evidence that the veteran was ever exposed to the 
herbicides in question, and service connection for either of 
the claimed disorders based on exposure to herbicides 
therefore is not warranted.

Service incurrence or aggravation may also be presumed for 
both diabetes mellitus and endocrinopathies, including 
hypothyroidism, if manifest to a compensable degree within a 
year of separation from qualifying active military service.  
38 C.F.R. §§ 3.307, 3.309(a).  Here, however, the evidence of 
record is that the veteran's diabetes and hypothyroidism were 
not diagnosed until sometime in 1995.  Presumptive service 
connection for the veteran's diabetes mellitus and 
hypothyroidism based on their being manifest to a compensable 
degree within a year of separation from qualifying active 
military service therefore is also not warranted.  

The evidence of record shows that the veteran did not serve 
in Vietnam and was not otherwise exposed to herbicides known 
to cause diabetes mellitus, type II; his diabetes therefore 
may not be service connected based on exposure to herbicides.  
Moreover, the veteran's diabetes and hypothyroidism were not 
shown until 1995, about 30 years after the veteran left 
military service, and were therefore not manifest to a 
compensable degree within a year of separation from 
qualifying active military service, which is required in 
order to establish service connection under 38 C.F.R. §§ 
3.307, 3.309(a).  Additionally, there is otherwise no 
competent evidence of any link between diabetes or 
hypothyroidism and his period of military service.

The Board acknowledges the veteran's contention that his 
diagnosed diabetes and hypothyroidism disabilities are 
related to his averred exposure to herbicides while in 
service.  However, there is no evidence of record that the 
veteran was, either in fact or presumptively, exposed to 
herbicides in service.  Moreover, there is no evidence that 
the veteran has the specialized medical education, training, 
and experience necessary to render competent medical opinion 
as to the etiology of these disabilities, or to say that the 
spraying witnessed in service was in fact the use of 
herbicides that would qualify him for a presumption of 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
veteran's own assertions as to the etiology of his type II 
diabetes mellitus and hypothyroidism have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current type II diabetes mellitus and 
hypothyroidism are not traceable to disease or injury 
incurred in or aggravated during active military service. 


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for hypothyroidism is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


